2 So.3d 362 (2008)
Charles ATTARDI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4271.
District Court of Appeal of Florida, Fourth District.
December 17, 2008.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the appellant's convictions for leaving the scene of an accident with serious injuries and driving without a valid license, but direct the trial court to correct the sentence imposed for driving without a valid license. The sentence of one-year in jail exceeded the maximum sentence of 60 days permitted by statute. §§ 322.03, 322.39(2), and 775.082(4)(b), Fla. Stat. (2007). On remand, the trial court shall impose a corrected sentence that does not exceed the statutory maximum.
FARMER, KLEIN and DAMOORGIAN, JJ., concur.